Title: From Thomas Jefferson to Meriwether Lewis, 30 April 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            Th: Jefferson to Capt. Lewis 
                     
            Washington Apr. 30. 1803
          
          I think we spoke together of your carrying some steel or cast iron corn mills to give to the Indians or to trade with them, as well as for your own use. lest however I should be mistaken, I mention them now. I make no doubt you have consulted with mr Ellicot as to the best instruments to carry. I would wish that nothing which passed between us here should prevent your following his advice, which is certainly the best. should a timepiece be requisite, it is probable mr Garnet can furnish you one. neither Ellicot nor Garnet have given me their opinion on the substituting a meridian at land, instead of observations of time, for ascertaining longitude by the lunar motions. I presume therefore it will not answer. accept my affectionate salutations.
        